       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 1 of 6



 1   Julie E. Schwartz, Bar No. 260624
     JSchwartz@perkinscoie.com
 2   PERKINS COIE LLP
 3   3150 Porter Drive
     Palo Alto, CA 94304-1212
 4   Telephone: 650.838.4300
     Facsimile: 650.838.4350
 5
     Todd M. Hinnen (admitted pro hac vice)
 6   THinnen@perkinscoie.com
 7   Ryan Spear (admitted pro hac vice)
     RSpear@perkinscoie.com
 8   PERKINS COIE LLP
     1201 Third Ave., Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10
     Facsimile: 206.359.9000
11
     Attorneys for Plaintiff Niantic, Inc.
12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14

15                                           OAKLAND DIVISION

16
     NIANTIC, INC., a Delaware corporation,         Case No. 19-cv-03425-JST
17
                            Plaintiff,              JOINT STIPULATION TO EXTEND
18          v.                                      EXPERT DISCLOSURE DEADLINE
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.                 [Civil Rules 6-2 & 7-12]
20   “ELLIOTROBOT,” an individual;
     IT HAVEN INC., a foreign corporation;
21   MATTHEW JOHNSON, an individual;
     HLP TECH, LLC, a Missouri limited
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                          Defendants.

28
                                                   -1-
                                                                                         STIPULATION
                                                                               Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 2 of 6



 1          Pursuant to Civil Local Rules 6-2(a) and 7-12, it is hereby stipulated between and among

 2   plaintiff Niantic, Inc. (“Niantic”) and defendants Ryan Hunt, Matthew Johnson, Alen Hundur,

 3   IT Haven Inc., HLP Tech LLC, and Global++ (“Defendants”) (collectively, the “Parties”), by

 4   their respective counsel, as follows:

 5          WHEREAS, on October 1, 2019, the Court issued an order setting certain case deadlines

 6   including an expert disclosure deadline of June 15, 2020, see Dkt. 57 (the “Prior Scheduling

 7   Order”);

 8          WHEREAS, on April 22, 2020, the Parties filed a joint stipulation to stay the case in light

 9   of the COVID-19 pandemic and the Parties’ ongoing efforts to settle the case, see Dkt. 121;

10          WHEREAS, on April 28, 2020, the Court granted the Parties’ stipulation to stay the case

11   and extended various case deadlines, including all deadlines previously set in the Prior

12   Scheduling Order, except for the expert disclosure deadline, see Dkt. 122;

13          WHEREAS, to maintain consistency with other case deadlines, the Parties agree that it is

14   appropriate to set the expert disclosure deadline for August 14, 2020, which would result in

15   approximately the same number of days between the expert disclosure deadline and the fact

16   discovery deadline as in the Prior Scheduling Order;

17          WHEREAS, extending the expert disclosure deadline as described above would have no

18   effect on the case schedule or other case deadlines;

19          WHEREAS, pursuant to Local Rule 6-2(a)(2), the following is a list of “all previous time

20   modifications in the case, whether by stipulation or Court order”:

21          a.         On July 11, 2019, the August 1, 2019 hearing on Niantic’s motion for

22   preliminary injunctive relief was vacated. See Dkts. 15, 20.

23          b.         On July 11, 2019, the Initial Case Management conference was rescheduled

24   from September 12, 2019 to September 30, 2019. See Dkts. 9, 23.

25          c.         On July 12, 2019, the Parties stipulated to an extension of time, to and including

26   July 17, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 24.

27          d.         On July 18, 2019, the hearing on Niantic’s motion for preliminary injunctive

28   relief was continued until August 8, 2019. See Dkt. 28.
                                                    -2-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 3 of 6



 1          e.         On July 19, 2019, the hearing on Niantic’s motion for preliminary injunctive

 2   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September 4,

 3   2019. See Dkts. 26, 30. At that time, the Court also ordered Defendants to file an opposition to

 4   Niantic’s motion for preliminary injunctive relief by July 31, 2019 and ordered Niantic to file a

 5   reply in support of its motion for preliminary injunctive relief by August 7, 2019. See Dkts. 7, 30.

 6          f.         On August 2, 2019, the Parties stipulated to an extension of time, to and

 7   including August 14, 2019, for Niantic to file its reply in support of its motion for preliminary

 8   injunctive relief. See Dkts. 34, 36.

 9          g.         On August 7, 2019, the hearing on Niantic’s motion for preliminary injunctive

10   relief and Defendants’ motion to dismiss was rescheduled from August 22, 2019 to September 11,

11   2019. See Dkt. 37.

12          h.         On October 10, 2019, the Parties stipulated to an extension of time, to and

13   including October 24, 2019, for Defendants to respond to Niantic’s complaint. See Dkt. 61.

14          i.         On October 25, 2019, the hearing on Defendants’ motion to lift the preliminary

15   injunction was rescheduled from December 4, 2019 to December 18, 2019. See Dkts. 63, 65.

16          j.         On November 5, 2019, pursuant to the Parties’ stipulation, the Court extended

17   the deadline for Niantic to file an opposition to Defendants’ motion to lift the preliminary

18   injunction from November 7, 2019 to and including November 19, 2019 and extended the

19   deadline for Defendants to file a reply in support of their motion to lift the preliminary injunction

20   from November 14, 2019 to and including December 4, 2019. See Dkt. 68. At that time, the Court

21   also rescheduled the hearing date on Defendants’ motion to lift the preliminary injunction from

22   December 4, 2019 to January 29, 2020. See id.

23          k.         On November 18, 2019, the Court rescheduled the hearing on Niantic’s

24   combined motion to dismiss and motion to strike from January 22, 2020 to January 29, 2020. See

25   Dkts. 69, 70.

26          l.         On November 27, 2019, pursuant to the Parties’ stipulation, the Court extended

27   the Early Neutral Evaluation (“ENE”) deadline to February 6, 2020. See Dkt. 76.

28
                                                     -3-
                                                                                             STIPULATION
                                                                                   Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 4 of 6



 1          m.         On December 4, 2019, pursuant to the Parties’ stipulation, the Court extended

 2   the deadline for Defendants to respond to Niantic’s combined motion to dismiss and motion to

 3   strike to December 30, 2019. See Dkt. 77.

 4          n.         On January 21, 2020, the Court vacated the hearing on Defendants’ motion to

 5   lift the preliminary injunction. See Dkt. 82.

 6          o.         On January 29, 2020, the Court extended the ENE deadline to February 14,

 7   2020 and vacated the case management conference that was previously scheduled for February 4,

 8   2020. See Dkt. 90.

 9          p.         On February 6, 2020, pursuant to the Parties’ stipulation, the Court extended the

10   ENE deadline to March 12, 2020. See Dkt. 97.

11          q.         On February 7, 2020, the Court granted the Parties’ joint proposed scheduling

12   order setting deadlines for Niantic to file a stipulation to file the amended complaint by February

13   7, 2020, for Defendants to respond to the amended complaint by February 28, 2020, and for

14   Defendants to file a motion to compel arbitration by March 13, 2020. See Dkts. 99, 100.

15          r.         On March 10, 2020, the Court granted the Parties’ stipulation extending the

16   deadline for Niantic to file an opposition to Defendants’ partial motion to dismiss Niantic’s

17   amended complaint. See Dkt. 114.

18          s.         On March 17, 2020, the Court vacated the hearing on Defendants’ partial

19   motion to dismiss Niantic’s amended complaint. See Dkt. 116.

20          t.         On April 28, 2020, the Court granted the Parties’ stipulation to stay the case and

21   extended certain case deadlines. See Dkt. 122.

22          NOW, THEREFORE, the Parties respectfully request that the Court grant this joint

23   stipulation and order that the deadline for expert disclosures shall be set for August 14, 2020.

24

25          IT IS SO STIPULATED.

26

27

28
                                                      -4-
                                                                                             STIPULATION
                                                                                   Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 5 of 6



 1

 2   DATED: May 14, 2020                    PERKINS COIE LLP

 3
                                            By: /s/ Ryan Spear
 4                                              Ryan Spear
 5                                          Attorneys for Plaintiff Niantic, Inc.
 6
     DATED: May 14, 2020                    POLSINELLI LLP
 7

 8                                          By: /s/ Fabio E. Marino
                                                Fabio E. Marino
 9
                                            Attorneys for Defendants Ryan Hunt,
10                                          Matthew Johnson, Alen Hundur,
                                            IT Haven Inc., HLP Tech, LLC, and Global++
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -5-
                                                                                 STIPULATION
                                                                       Case No. 19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 123 Filed 05/14/20 Page 6 of 6



 1          I, Ryan Spear, hereby attest, pursuant to N.D. Cal. Local Rule 5-1(i)(3), that the

 2   concurrence to the filing of this document has been obtained from each signatory hereto.

 3
     DATED: May 14, 2020                               By: /s/ Ryan Spear
 4
                                                           Ryan Spear
 5
                                                       Attorney for Plaintiff Niantic, Inc.
 6

 7

 8
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9

10

11   Dated: ______________________                _________________________________
12                                                The Honorable Jon S. Tigar
                                                  United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -6-
                                                                                            STIPULATION
                                                                                  Case No. 19-cv-03425-JST
